            Case 1:19-cv-07416-ER Document 14 Filed 12/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

REYNA ARROYO,
                                                                            DECLARATION           OF
                                                             Plaintiff,     ASSISTANT CORPORATION
                                                                            COUNSEL      ALANA     R.
                              -against-                                     MILDNER IN SUPPORT OF
                                                                            DEFENDANT’S MOTION TO
THE DEPARTMENT OF EDUCATION OF THE CITY                                     DISMISS THE COMPLAINT
OF NEW YORK,
                                                                            Civil Action No. 19 Civ. 7416(ER)
                                                           Defendant.
----------------------------------------------------------------------- x

                 ALANA R. MILDNER, declares that the following is true and correct under

penalty of perjury pursuant to 28 U.S.C. § 1746:

                 1.       I am an Assistant Corporation Counsel in the office of James E. Johnson,

Corporation Counsel of the City of New York, attorney for Defendant in the above referenced

action.

                 2. I submit this declaration in order to place before the Court documents of

which judicial notice may be taken and are offered in support of Defendant’s motion to dismiss

pursuant to Federal Civil Procedure Rule 12(b)(6). The documents are attached hereto as:



                 Exhibit A:        Decision, In the Matter of the Disciplinary Proceeding between
                                   New York City Department of Education and Reyna Arroyo, SED
                                   File No. 31,399, dated May 30, 2018.

                 Exhibit B:        Verified Amended Petition, Arroyo v. New York City
                                   Board/Department of Education, Index No. 100741/2018, dated
                                   June 15, 2018

                 Exhibit C:        Transcript, New York State Supreme Court, New York County,
                                   Index No. 100741/2018, dated November 29, 2018

                 Exhibit D:        Collective Bargaining Agreement between United Federation of
                                   Teachers and New York City Department of Education, 2008 -
                                   2019
        Case 1:19-cv-07416-ER Document 14 Filed 12/30/19 Page 2 of 2



            I declare under penalty of perjury that the foregoing is true and correct.



Executed On: New York, New York
             December 30, 2019


                                                          /s/
                                                   Alana R. Mildner
                                                   Assistant Corporation Counsel




                                             -2-
